Citation Nr: 0006666	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  95-05 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than December 15, 
1989, for the award of a 100 percent rating for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and friend.


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from June 1967 to September 
1971.  

During the appellate period, the veteran was furnished 
statements of the case on the additional issues of 
entitlement to service connection for nicotine dependence and 
for pulmonary conditions resulting from agent orange exposure 
or due to his smoking during service.  Timely substantive 
appeals were not filed with respect to these issues and they 
are not properly before the Board at this time.  


FINDINGS OF FACT

1.  The veteran has been in receipt of a 70 percent rating 
for his schizophrenia from the day following service 
discharge in September 1971.  

2.  Rating actions in 1976, 1979, 1982 and 1983 maintained 
the veteran's schedular rating for schizophrenia at 70 
percent.  No appeal was taken from these rating actions.  

3.  A rating action in September 1987 confirmed and continued 
the veteran's 70 percent rating for his schizophrenia and 
also found that the veteran was not unemployable due to his 
service-connected disabilities.  

4.  The veteran disagreed with this determination and was 
furnished a statement of the case; however, he did not file a 
timely substantive appeal and the determination became final.  

5.  He next filed a claim for increase for schizophrenia in 
August 1990.  

6.  Received in conjunction with this claim were VA medical 
records beginning in 1986, including an outpatient treatment 
entry, dated December 15, 1989, which showed for the first 
time an increase in psychiatric symptomatology beyond the 70 
percent level.

7.  A rating action in September 1994, awarded a 100 percent 
rating for schizophrenia from December 15, 1989, the date 
increased symptomatology was said to be first shown.  


CONCLUSION OF LAW

An effective date earlier than December 15, 1989, for the 
award of a 100 percent rating for schizophrenia, is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.155, 3.160, 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
well-grounded pursuant to 38 U.S.C.A. § 5107 in that his 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to that 
claim.  After reviewing the record, the Board is satisfied 
that all relevant, available evidence is on file and the 
statutory duty to assist the appellant in the development of 
evidence relevant to his claim has been satisfied.  38 
U.S.C.A. § 5107.  

Factual Background.  The essential facts in this case are set 
out as findings of fact above.  

Additionally, the veteran's schizophrenia has been evaluated 
under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
(DC) 9203.  Pursuant to the provisions of DC 9203, as in 
effect during the time period in question, a 100 percent 
evaluation was warranted when a veteran's paranoid 
schizophrenia was manifested by active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  

As noted above, the record shows that following the September 
1987 rating decision denying an increased rating, the veteran 
did not perfect an appeal and he did not file another claim 
for increase until August 1990.  Thereafter, VA treatment 
records beginning in 1986 and Social Security Administration 
(SSA) records were obtained in conjunction with this claim.  

The SSA records reflect that the veteran was found to be 
entitled to a period of disability beginning in August 1985 
and that the primary diagnosis was severe schizophrenia.

The VA treatment records show that the first reported 
increase in psychiatric symptomatology supportive of a 100 
percent rating is contained in treatment records dated, 
December 15, 1989.  The RO subsequently awarded benefits at 
the 100 percent rate for schizophrenia from that December 
1989 date.

At the hearing on appeal in February 1996, the veteran 
disagreed with the December 1989 effective date assigned 
arguing that his award should go back to his period of 
service, since he had the same psychiatric symptoms at that 
time and over the years.  He also argued that the medication 
he was taking for his schizophrenia in 1971 prevented him 
from initiating an appeal at that time.  He also contended 
that over the years his medication prevented him from 
maintaining employment.  

Criteria.  In general, the effective date for an increase 
will be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1) (1999).  

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).  "Application" 
is not defined in the statute.  However, in the regulations, 
"claim" and "application" are considered equivalent and are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155, the 
submission of certain medical records may constitute an 
"informal claim" for an increase in disability compensation.  
In addition, 38 C.F.R. § 3.157 specifies that where, as here, 
a claimant's formal claim for compensation already has been 
allowed, receipt of, inter alia, an outpatient or hospital 
examination or admission to a VA or uniformed services 
hospital will be accepted as an informal claim filed on the 
date of the examination or hospital admission.  

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  38 C.F.R. 
§ 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.

The effective date of an award based on a claim reopened 
after final adjudication (the September 1987 rating action) 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400.  

Analysis.  In the instant case, the Board notes that the 
veteran has contended that his 100 percent disability rating 
for schizophrenia should be retroactive to when he was 
released from service.  However, a review of the record shows 
that the RO assigned a 70 percent rating for schizophrenia in 
1971 and thereafter denied a higher rating in a series of 
rating actions ending with the rating action in September 
1987 and these decisions are now final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Under 38 C.F.R. § 3.105(a), "[p]revious determinations which 
are final and binding, including decisions of ... degree of 
disability ... will be accepted as correct in the absence of 
clear and unmistakable error."  To assert a valid claim of 
clear and unmistakable error, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of clear and unmistakable error is not 
sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 
Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 
Vet. App. 162 (1994).  The Board is of the opinion that the 
veteran has not alleged clear and unmistakable error with 
respect to any prior rating decision.  

In this regard, the Board has considered the veteran's 
contention that his failure to disagree with the 1971 rating 
action was due to the medication he was taking for his 
schizophrenia; however, the veteran has not provided any 
competent medical evidence to support this claim and such is 
not otherwise shown in the record.  As a layperson, the 
veteran is not competent to render such opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The veteran was advised of the rating actions from 1971 to 
September 1987 providing a 70 percent rating for 
schizophrenia.  The record shows that an appeal was not 
perfected by the veteran with respect to any of these rating 
actions.  These rating actions are final as to the evidence 
of record at the time of the September 1987 rating decision.

Generally, under the applicable statutory and regulatory 
criteria, the date of receipt of the veteran's claim in 
August 1990 would be the proper effective date for the award 
of the increased rating if the veteran's disability were 
shown to warrant an increased rating at that time.  However, 
the applicable statutory and regulatory provisions, fairly 
construed, require that the RO and the Board look to all 
communications in the file that may be interpreted as 
applications or claims -- formal and informal -- for 
increased benefits and, then, to all other evidence of record 
to determine the "earliest date as of which", within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(2), 3.155(a).  

In the present case, after the RO notified the veteran of the 
September 1987 rating decision, the veteran filed a notice of 
disagreement and was furnished a statement of the case, but 
did not file a substantive appeal and that determination 
became final.  The next pertinent correspondence from the 
veteran was received in August 1990 and contains the 
veteran's request for an increased rating for his service-
connected disability.  VA medical records beginning in 1986 
were obtained by the RO and an outpatient treatment record 
dated December 15, 1989, documented an increase in severity 
of the veteran's schizophrenia.  The RO construed this 
outpatient treatment record as a claim for increase for his 
service-connected psychiatric disorder.  As noted above, 38 
C.F.R. § 3.157(b) provides that the date of an outpatient or 
hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted.  This section does not 
require the veteran to identify the report as a claim or to 
identify the benefits sought.

The RO held that the veteran submitted an informal claim for 
an increased rating for his service-connected psychiatric 
disorder within the purview of 38 C.F.R. §§ 3.1(p), 3.155(a), 
and 3.157(b)(1) on December 15, 1989, by virtue of the VA 
medical report of that date.  Since the veteran filed a 
formal claim for increase within the one-year filing period 
for a formal application, the December 15, 1989, date of the 
veteran's "informal claim" must be accepted, as a matter of 
law, as the date of his "claim" or "application" for purposes 
of determining an effective date for the increased rating.  
See 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a), and 3.157(b)(1).  

Given the facts in this case, the December 15, 1989, 
treatment report represents the date of claim as well as the 
date entitlement arose inasmuch as this record constitutes 
the first indication of increase in severity of the veteran's 
schizophrenia warranting a higher rating.  The record from 
the time of the final September 1987 rating action to 
December 15, 1989, is devoid of findings reflecting an 
increase in the severity of the veteran's psychiatric 
disorder.  Based on this application of the law to the facts 
in this case, the Board finds no legal basis for the award of 
an effective date earlier than that assigned by the RO.  As 
the evidentiary record does not show the presence of 
increased psychiatric symptomatology prior to December 15, 
1989, this represents not only the date of claim, but also 
the date entitlement arose and is the proper effective date 
for the award of the increased rating.  The December 1989 
date is the first date on which it was factually 
ascertainable that there was an increase in the veteran's 
psychiatric symptomatology warranting the increased rating 
awarded by the RO.  

For the foregoing reasons, the Board concludes that the 
record does not support a grant of entitlement to an 
effective date, prior to December 15, 1989, for assignment of 
a 100 percent evaluation for schizophrenia.  


ORDER

An effective date earlier than December 15, 1989, for the 
award of a 100 percent rating for schizophrenia is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

